PER CURIAM.
Appellant’s Waterview Condominium Association, Inc. appeals final judgment in favor of Citizens Property Insurance Corporation after jury trial on Appellant’s property damage claim related to Hurricane Wilma claim. We affirm that final judgment without discussion.
Citizens cross-appeals the trial court’s denial of its claim for attorney’s fees. We affirm the trial court’s denial of Citizen’s claim for attorney’s fees finding the general release attached to the proposal for settlement ambiguous. We further deny *920both parties motions for appellate attorney’s fees.
Affirmed.